Citation Nr: 0522530	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1997.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a December 2002 rating 
decision of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for a low back disability.  This reopened 
claim requires additional development and is the subjects of 
the remand appended to this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for a low back 
disability was previously denied by the RO in a rating 
decision dated in July 1998.

3.  Relevant evidence submitted since the July 1998 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a low back disability 
was previously denied by the RO in a decision dated in July 
1998.  Service connection was denied because there was no 
evidence of a current low back disability.  Decisions of the 
RO are final, if not appealed.  38 U.S.C.A.. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claim was denied in July 1998, 
which consists of VA and private treatment records, and the 
veteran's testimony at his personal hearing, is new, in that 
it has not been previously considered.  It is also material.  
The medical records establish that the veteran has been 
diagnosed with mild degenerative arthritis of the lumbar 
spine.  The veteran's service medical records show that the 
veteran had complained of low back pain in service and the 
back pain is noted on his separation examination as well.  
For the purpose of reopening the veteran's claim, this 
evidence is presumed to be credible and therefore, there is 
sufficient evidence to reopen the claim.  The new evidence 
directly addresses the specified reasons for the earlier 
denial of service connection and directly addresses 
unestablished facts that are necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for a low back disability.  
Additional development will be required to obtain an etiology 
opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for a low back 
disability is reopened, the merits of that issue must be 
addressed.  Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for a low back 
disability is reopened.


REMAND

The Board finds that an examination is required to determine 
the diagnosis and etiology of the veteran's disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because an examination is needed, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran suffers from a low 
back disability, and if so, whether or 
not it is related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the veteran's medical history and 
service medical records and separation 
examination which show a long history of 
complaints of low back pain, as well as 
the VA examination from January 1998 that 
found no low back disability.  If a low 
back disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current low back disability 
was initially manifested during service 
or was otherwise related to such service 
or any event therein.  A complete 
rationale for any opinion offered should 
be included.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


